Title: To Benjamin Franklin from Nathaniel Nazro, November 1781
From: Nazro, Nathaniel
To: Franklin, Benjamin


Sir
Mill Prison Plymo. Nov. 1781.
As a Citizen of the Commonwealth, of Massachusetts Bay, and an Individual of the United States of Amera. (In Captivity) I beg leave to Address you, being flatter’d with a hope of your countenance, and favour, in Consequence of your Known goodness, towards the distress’d of mankind in general, Particularly, those whose Merit, and Distinguish’d, services, in the Cause of our Country, (more or less) entitle them, to your Care and Protection,— It would be highly unbecoming in me to relate any thing in Praize or Commendation of myself, nor would redound to my honor, in the least, from my own bare assertion, you will however Permit me, to inform your, Excellency, that having been Educated, to the Mercantile Business, which I followed in Company with my Bro. Mr. Jno Nazro In Boston, and at the Commencement of the Present War, I took an Active Part, and was Honor’d with a Commission, & A Company, which Commission I at Present bear, but in Process of time several Regimts. Falling short of their compt. of men, and drafts having taken place, from several of the Junior Offrs. to make up the Complement of the Senior, I was in Consequence hereof, divisted, of a Command, in this Situation I made application, (to his Excellency General Washington,) for leave, to go to Sea, (which being, granted, for a Particular time) I engaged, and was in the Capacity of a Captain of Marines In a Ship mounting Twenty Six Guns, Commanded by Jeré, Obrien Esqr. when I had the misfortune to be Captured, in Octo. 1780, to which I owe all my Present Woes, having Suffer’d much, during a long and tedious Transportation from N York to this place, on which Passage many, of our fellow sufferers, lost their lives, who were, men of distinguish’d Characters, and have signaliz’d, themselves in our Country’s Service, I need not Relate to your Excellency, the uncommon, distress, that is, experienced, by Prisoners, (Particularly in England,) not only in want of Food, but in a long tedious and painfull Imprisonment; and you will Naturally conclude it must be, much more grating to such as have ever lived in Plenty, Affluence, and A Genteel life, than to those, who have been accustom’d to the hardships, of Sea faring Business, and as the Government of Brittain, has Shewn manifest dispositions of Exchanging us, for what She terms her loyal subjects, Captur’d under the American Flagg, the Gentleman who bears your Excellency this, being Exchanged in this manner, together, (some) for & agains’t, Persons, detained for them, in America, & France,— The Purport of this Address, is therefore, that in your ever wonted, goodness you’l be pleased to have, confined for my immediate Redemption, the first Brittish Officer, that Shall happen to be brought, within the dominions of the Court at which you Reside, who may be in Rank equal, or any Respect upon an Equality, Particularly if taken under the American Flagg, as the Independence of America has already gained, so much ground in Brittain as to hold Rank of Prisoners in the Highest estimation— (Captain Jno. Manley, being Exchanged against an English Major) and I flatter myself, Oppertunities of this Kind will frequently offer, from the Several American Privateers that are at this time Cruising in European Sea’s, together with the many Letters of Marque Vessels, belonging to America, that continually trade, to the several Ports, of the Different Courts of Europe, and in an Instance of this Kind, I can with confidence assure you, there will be no Injustice done, to any Individual, here, there being none in Seniority to me, of the like Rank, or held in the same Esteemation, and Permit me to add, that if I [torn: should] be so happy, as to meet your favour, in this respect I could wish your, Excellency, as Speedy as Possible communicate it to Mr. William Hodgson & Co. Merchants No. 17. Coleman Street, London, who Acts as Agent, on the Part & in behalf of America, and will thereby effect my Liberation, the Obligation of gratitude which an Instance, of this Kind, will lay me under, will be equal to the respect I bear your Excellency, on Account of the great Abilities and unquestion’d Integrity, in those High Employmts In which your Exy. have not only Honor’d your Country, but have likewise, renderd the most essential Services,— I have the Honor To be with the utmost Veneration And Respect Your Excellency’s Most Obliged most devoted Humble & Obedient Sert
Nathl. Nazro
 
Addressed: His Excellency / Doctr. Franklin, Plenopentiary / For the United States of America / at Present at the Court of / France
Endorsed: Prisoners
